Maxwell, Oh. J.
This is an action upon the official bonds of Thomas Shea, treasurer of School District No. 17 of Adams county.
*408The petition states that on the first Monday of April, 1876, one Thomas Shea was elected treasurer of said district, and thereupon executed and delivered to said district his official bond as such treasurer with Isaiah Slyter and Joseph Plick as sureties; that afterwards in July, 1878, and during said term of office, said Shea executed and delivered to said district an additional bond,'signed by himself as principal and Thomas Hole-ran and Michael Holeran as sureties, both of said bonds being conditioned as required by law. It is alleged that said treasurer failed to account for and pay over to his successor in office the sum of 1903.57, for which judgment is prayed against the sureties on both bonds.
The defendants, Thomas Holeran and Michael Holeran, demurred to the petition — -first, because several causes of action were improperly joined; second, because the petition did not state facts sufficient to constitute a cause of action. The demurrer was overruled, to which the defendants excepted, and refusing to plead further, judgment was rendered against them for the sum of $963.00 and costs. They now bring the cause, into this court by petition in error.
The principal assignment of error relied on is that there is a misjoinder of causes of action — that one action cannot be maintained on both bonds. In this ease the default of the treasurer is alleged to have occurred after the execution of the second bond, and both bonds have the same conditions, viz.: “that the treasurer shall faithfully discharge the duties of his office as treasurer of said school district, and shall well and truly pay over to the person or persons entitled thereto, upon the proper order therefor, all sums of money which shall come into his hands as treasurer of said district, etc.” Tbe demand against the sureties is therefore indivisible. The sureties on both bonds *409are bound for tbe faithful performance by the treasurer of his duties, and are liable to the district for his failure to pay over to his successor in office the moneys belonging to the district in his hands. There was therefore no misjoinder of causes of action, and the petition states facts sufficient to constitute a cause of action. The judgment of the district court is clearly right and is affirmed.
Judgment aeeirmed.